       Case: 3:20-cv-00276-MPM-RP Doc #: 1 Filed: 10/20/20 1 of 8 PageID #: 1




                     IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION


HAWK TECHNOLOGY SYSTEMS, LLC,

       Plaintiff,

v.                                                                          3:20cv276-MPM-RP
                                                          Civil Action No. ______________

KIRKLAND’S, INC. d/b/a KIRKLAND’S STORES, INC.,

       Defendant.


              ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff, Hawk Technology Systems, LLC, files this Complaint for patent

infringement against Defendant, Kirkland’s, Inc. d/b/a Kirkland’s Stores, Inc., and alleges

as follows:

                               NATURE OF THE ACTION

       1.     This is a civil action for patent infringement arising under 35 U.S.C. §§ 271,

281, 283, 284, and 285 to prevent and enjoin Defendant, Kirkland’s, Inc. d/b/a Kirkland’s

Stores, Inc., from infringing United States Patent No. 10,499,091 (the "'091 Patent"), attached

hereto as Exhibit “A” and incorporated by reference,)and to recover damages, attorneys'

fees, and costs.

                                          PARTIES

       2.     Hawk Technology Systems, LLC (“Hawk”), is a limited liability company

organized and existing under the laws of the state of Florida and maintains its principal

place of business at 2 South Biscayne Blvd., Suite 3800, Miami, Florida 33131.
       Case: 3:20-cv-00276-MPM-RP Doc #: 1 Filed: 10/20/20 2 of 8 PageID #: 2




       3.     Defendant, Kirkland’s, Inc. d/b/a Kirkland’s Stores, Inc. (“Kirkland’s”), is

a corporation existing under the laws of the state of Tennessee, and registered to conduct

business in the state of Mississippi.

       4.     Kirkland's registered agent for service of is Corporation Service Company,

7716 Old Canton Rd., Suite C, Madison, Mississippi 39110.

       5.     Kirkland’s is specialty retailer of home decor in the United States, and

currently operates 405 stores in 36 states, as well as an e-Commerce website. Kirkland’s

currently operates several stores in Mississippi; more specifically, a store located at the

Southaven Towne Center in Southaven, Desoto County, Mississippi.

                              JURISDICTION AND VENUE

       6.     Pursuant to 28 U.S.C. §§ 1331 and 1338(a), this Court has original jurisdiction

over the subject matter of this action because this is an action arising under the Patent Laws

of the United States, 35 U.S.C. § 1 et. seq.

       7.     This Court has personal jurisdiction over Kirkland’s operates, conducts,

engages in and/or carries on a business in this district.

       8.     Venue is proper in this district under federal law including 28 U.S.C. §§

1391(b)-(c) and 1400(b) and TC Heartland LLC v. Kraft Foods Group Brands LLC, 137 S.

Ct. 1517 (2017).

                                GENERAL ALLEGATIONS

       9.     Hawk Technology Systems was formed in 2012 to commercialize the

inventions of its founder, Barry Schwab.


                                               -2-
       Case: 3:20-cv-00276-MPM-RP Doc #: 1 Filed: 10/20/20 3 of 8 PageID #: 3




      10.    On December 3, 2019, the United States Patent and Trademark Office, after

a fair and full examination, duly issued the '091 Patent, entitled "HIGH QUALITY,

REDUCED DATA RATE STEAMING VIDEO PRODUCTION AND MONITORING

SYSTEM."

      11.    Mr. Ken Washino and Mr. Schwab invented what is claimed by the '091

Patent.

      12.    Mr. Washino and Mr. Schwab have collaborated on myriad pioneering

inventions resulting in patents in the areas of video production, transmission, archiving,

and downloading, and even digital cinema.

      13.    Mr. Schwab also is a named inventor on more than forty patents, ranging

from consumer products to secure network computing.

      14.    Hawk has the right to exclude others and to enforce, sue and recover

damages for past and future infringement of the '091 Patent.

      15.    Claim 1 of the '091 Patent states:

      A method of viewing, on a remote viewing device of a video surveillance
      system, multiple simultaneously displayed and stored video images,
      comprising the steps of:

             receiving video images at a personal computer based system
             from a plurality of video sources, wherein each of the plurality
             of video sources comprises a camera of the video surveillance
             system;

             digitizing any of the images not already in digital form using
             an analog-to-digital converter;




                                           -3-
Case: 3:20-cv-00276-MPM-RP Doc #: 1 Filed: 10/20/20 4 of 8 PageID #: 4




      displaying one or more of the digitized images in separate
      windows on a personal computer based display device, using
      a first set of temporal and spatial parameters associated with
      each image in each window;

      converting one or more of the video source images into a
      selected video format in a particular resolution, using a second
      set of temporal and spatial parameters associated with each
      image;

      contemporaneously storing at least a subset of the converted
      images in a storage device in a network environment;

      providing a communications link to allow an external viewing
      device to access the storage device;

      receiving, from a remote viewing device remoted located
      remotely from the video surveillance system, a request to
      receive one or more specific streams of the video images;

      transmitting, either directly from one or more of the plurality
      of video sources or from the storage device over the
      communication link to the remote viewing device, and in the
      selected video format in the particular resolution, the selected
      video format being a progressive video format which has a
      frame rate of less than substantially 24 frames per second using
      a third set of temporal and spatial parameters associated with
      each image, a version or versions of one or more of the video
      images to the remote viewing device, wherein the
      communication link traverses an external broadband
      connection between the remote computing device and the
      network environment; and

      displaying only the one or more requested specific streams of
      the video images on the remote computing device.

      See Ex. A at 8:31-9:5.

16.   Claim 6 of the '091 Patent states:

      A method of viewing, on a remote viewing device of a video


                                    -4-
Case: 3:20-cv-00276-MPM-RP Doc #: 1 Filed: 10/20/20 5 of 8 PageID #: 5




      surveillance system, multiple simultaneously displayed and stored
      video images, comprising the steps of:

      receiving video images at a personal computer based system
      from a plurality of video sources, wherein each of the plurality
      of video sources comprises a camera of the video surveillance
      system;

      digitizing any of the images not already in digital form using
      an analog-to-digital converter;

      displaying one or more of the digitized images in separate
      windows on a personal computer based display device, using
      a first set of temporal and spatial parameters associated with
      each image in each window;

      converting one or more of the video source images into a
      selected video format in a particular resolution, using a second
      set of temporal and spatial parameters associated with each
      image;

      contemporaneously storing at least a subset of the converted
      images in a storage device in a network environment;

      providing a communications link to allow an external viewing
      device to access the storage device;

      receiving, from a remote viewing device remoted located
      remotely from the video surveillance system, a request to
      receive one or more specific streams of the video images;

      transmitting, either directly from one or more of the plurality
      of video sources or from the storage device over the
      communication link traversing the Internet to the remote
      viewing device, and in the selected video format in the
      particular resolution, the selected video format being a
      progressive video format which has a frame rate of less than
      substantially 24 frames per second using a third set of temporal
      and spatial parameters associated with each image, a version
      or versions of one or more of the video images to the remote
      viewing device; and


                                    -5-
       Case: 3:20-cv-00276-MPM-RP Doc #: 1 Filed: 10/20/20 6 of 8 PageID #: 6




               displaying only the one or more requested specific streams of
               the video images on the remote computing device.

               See Ex. A at 9:17-10:28.

       17.     The '091 Patent provides solutions for the problem of more and more users

demanding higher and higher quality video content for viewing, creating, and editing

(which requires additional data) while the physical infrastructure for data-transmission

remains as it has been for decades.

       18.     Claims 1 through 6 of the '091 Patent teach methods for generating,

transmitting, receiving, and viewing high-quality video-including on a remote device such

as a smart phone-with the innovation of significantly reducing the data-transmission

burden.

       19.     All conditions precedent to bringing this action have occurred or been

waived.

       20.     Hawk has retained counsel to represent it in this matter and is obligated to

pay its counsel a reasonable fee for its services.

       21.     Pursuant to 35 U.S.C. § 285, Hawk is entitled to recover its attorneys' fees.

              COUNT I: DIRECT INFRINGEMENT OF THE '091 PATENT

       22.     The allegations contained in paragraphs 1-21 above are hereby re-alleged as

if fully set forth herein.

       23.     Without Hawk's authorization, Kirkland’s infringed Claim 1 of the '091

Patent, and one or more of Claim 1's dependent claims, as well as Claim 6.



                                             -6-
       Case: 3:20-cv-00276-MPM-RP Doc #: 1 Filed: 10/20/20 7 of 8 PageID #: 7




       24.    A chart, attached hereto as Exhibit “B” and incorporated by reference hereto,

describes how Kirkland’s performs each step of the methods disclosed by Claims 1 through

6 of the '091 Patent.

       25.    As a result of Kirkland's infringement of the '091 Patent, Hawk has suffered

monetary damages and is entitled to a monetary judgment in an amount adequate to

compensate for Kirkland's past infringement, together with interests and costs.

       26.    Hawk will continue to suffer damages unless Kirkland’s is enjoined by this

Court to cease its infringing activities, and Hawk is entitled to compensation for continuing

and future infringement until Kirkland’s finally ceases to infringe the '091 Patent.

       WHEREFORE, Hawk respectfully requests the Court:

       A.     Enter a judgment finding that Defendant, Kirkland’s, Inc. d/b/a Kirkland’s

Stores, Inc., has directly infringed Claim 1 of the '091 Patent or one of Claim 1's dependent

claims;

       B.     Order that Defendant, Kirkland’s, Inc. d/b/a Kirkland’s Stores, Inc., be

permanently restrained and enjoined from directly infringing the '091 Patent;

       C.     Order an accounting of all infringing sales and damages including but not

limited to those sales and damages not presented at trial;

       D.     Order Defendant, Kirkland’s, Inc. d/b/a Kirkland’s Stores, Inc., to pay

damages adequate to compensate for the infringement, but in no event less than a

reasonable royalty, together with interest and costs, pursuant to 35 U.S.C. § 284;




                                             -7-
      Case: 3:20-cv-00276-MPM-RP Doc #: 1 Filed: 10/20/20 8 of 8 PageID #: 8




      E.     Find this to be an exceptional case of patent infringement under 35 U.S.C. §

285 and award reasonable attorneys' fees, costs, and expenses incurred by Plaintiff, Hawk

Technology Systems, LLC, in prosecuting this action; and

      F.     Award such other and further relief as the Court deems just and proper.

                                      JURY TRIAL

      Plaintiff demands a trial by jury on all issues so triable.

      RESPECTFULLY SUBMITTED, this the 20th day of October, 2020.

                                          s/Frank J. Dantone
                                          FRANK J. DANTONE, MSB #5792
                                          HENDERSON DANTONE, P.A.
                                          241 Main St. (38701)
                                          P.O. Box 778
                                          Greenville, MS 38702
                                          T. (662) 378-3400
                                          F. (662) 378-3413
                                          E. fjd@hdpa.com

                                          Counsel for Plaintiff,
                                          Hawk Technology Systems, LLC




                                            -8-
